Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/16/22 have been fully considered but they are not persuasive. 

Applicant argues,” Koezuka does not describe or suggest relative hydrogen
concentrations of the first insulating layer 108 and the second insulating layer 116”.

The Examiner has considered the Applicant’s argument, but respectfully disagrees for the following reasons;
The Examiner notes that the present applications is about the presents of a hydrogen concentrations in several regions, but does not list a specific concentration that would differentiate or define a characteristic that would separate the identity of the regions. Furthermore, the Examiner notes that the present prior art [Koezuka et al., (U.S. Pub. No, 2015/0187953)] shows that multiple regions may include a hydrogen content (paragraphs, 0014) with various concentrations (paragraph 0016). For the sake of brevity, the Examiner has only listed a few areas that Koezuka has shown the presents of hydrogen within multiple regions. The Examiner would request that the Applicant fully consider the complete conditions and showings of Koezuka for further sport of the Examiner’s position. 

Applicant argues that submit that withdrawn independent claims 1 and 3 recite subject matter similar to the subject matter of claim 2 discussed above. Accordingly, applicants submit that withdrawn claims 1| and 3, and their dependent claims, should be rejoined and allowed for at least the reasons discussed above with respect to claim 2

The Examiner has considered the Applicant’s argument, but respectfully disagrees. The Examiner notes that while the amendment to the restricted claim present a closer similarity to the elected claims, the groups still represent separate invention. The further notes that the MPEP states that, “an application to be restricted to one invention. (July 19, 1952, ch. 950, 66 Stat. 800; Pub. L. 93–596, § 1, Jan. 2, 1975, 88 Stat. 1949; Pub. L. 106–113, div. B, § 1000(a)(9) [title IV, § 4732(a)(10)(A)]. The Examiner also directs the Applicant to “Section 46(2): ‘One Patent Per Invention’ or ‘One Invention Per Patent”.  For these reasons, the Examiner takes the position that the restriction was proper and maintains the earlier stated position. 

The Applicant further argues, does not describe or suggest forming an aluminum oxide in the oxide semiconductor film, but describes forming an aluminum oxide in the insulating film.

First the Examiner notes that the claim language reads, “wherein the semiconductor layer comprises a metal oxide”. The Examiner notes first that the claim language does not state that the semiconductor layer is a metal oxide, but that it consists of a metal oxide. The Examiner takes the position that the present state of the claim also covers a metal oxide being in direct contact with the semiconductor layer. For this reason, the Examiner takes the position that the invention, as shown by Koezuka in the detailed paragraphs and figures (as also supported by 0249-0265, 0268 and other sections throughout the description of items #106 and 116 ) do show the claimed language as currently written.

For these reasons, the Examiner takes the position that the rejection is proper and the present rejection is made Final.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) #2, 16-21 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Koezuka et al., (U.S. Pub. No, 2015/0187953), hereinafter referred to as " Koezuka”.

Koezuka shows, with respect to claim #2, semiconductor device comprising: a semiconductor layer (fig. #1c, item 106) (paragraph 0079); a first insulating layer (fig. #1c, item 108) (paragraph 0079); a second insulating layer (fig. #1c, item 116); and a first conductive layer (fig. #1c, item 114), wherein the first insulating layer is over the semiconductor layer, wherein the first conductive layer is over the first insulating layer, wherein the second insulating layer is over the semiconductor layer (paragraph 0079), the first insulating layer, and the first conductive layer (paragraph 0079), wherein the semiconductor layer comprises a first region (Below, EM #1, item R1) that overlaps with the first conductive layer (Below, EM #1, item 114) and the first insulating layer (Below, EM #1, item 108), a second region (Below, EM #1, item R2) that does not overlap with the first conductive layer and overlaps with the first insulating layer, and a third region (Below, EM #1, item R3) that overlaps with a third region that overlaps with neither the first conductive layer nor the first insulating layer that is in contact with the second insulating layer (paragraph 0080), wherein the semiconductor layer comprises a metal oxide (fig. #1c, item 106) (paragraph 0112), wherein the second insulating layer comprises more hydrogen than the first insulating layer (paragraph 0016), wherein the second region and the third region comprise a first element, wherein the first element is aluminum and wherein the first element exists in a state of being bonded to oxygen (paragraph 0268). 

[AltContent: textbox (Region #2; R2)][AltContent: textbox (Region #1; R1)]
[AltContent: textbox (Region #3; R3)][AltContent: arrow][AltContent: arrow]
[AltContent: textbox (1st conductor; item 114)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
[AltContent: textbox (EM #1)][AltContent: arrow][AltContent: textbox (1st insulator; item 108)][AltContent: arrow]                                               
    PNG
    media_image1.png
    347
    247
    media_image1.png
    Greyscale




Koezuka shows, with respect to claim #16, a device wherein the first insulating layer (fig. #1c, item 108) (paragraph 0079) comprises a fourth region (Fig. A1, item R4) that overlaps with the first conductive layer (Fig. A1, item ) and the first region (Fig. A1, item 114), and a fifth region (Fig. A1, item R5) that overlaps with the second region (Fig. A1, item R2), wherein the fifth region comprises the first element (AlO over item 106), and wherein the first element in the fifth region exists in a state of being bonded to oxygen (paragraph 0268).

Koezuka shows, with respect to claim #17, a device wherein the first insulating layer (fig. #1c, item 108) (paragraph 0079) comprises oxide (paragraph 0131).

Koezuka shows, with respect to claim #18, a device wherein the second insulating layer (fig. #1c, item 116) comprises a nitride (paragraph 0131).

Koezuka shows, with respect to claim #19, a device wherein the first insulating layer (fig. #1c, item 108) comprises a portion projected (Fig. #A1, Region R1) beyond a side surface of the first conductive layer (fig. #1c, item 114), and wherein an end portion of the first conductive layer is located inward from an end portion of the first insulating layer in a plan view (paragraph 0079).

Koezuka shows, with respect to claim #20, a device wherein the second insulating layer (fig. #1c, item 116) is in contact with a top surface and a side surface of the first conductive layer (fig. #1c, item 114), a top surface and a side surface of the first insulating layer first insulating layer (fig. #1c, item 108), and a top surface and a side surface of the third region (paragraph 0079, 0131).

Koezuka shows, with respect to claim #21, a device further comprising: a second conductive layer (fig. #1c, item 112); and a third insulating layer (fig. #1c, item 118), wherein the third insulating layer covers the second conductive layer (paragraph 0079), wherein the semiconductor layer (fig. #14c, item 174a-c) (paragraph 0320) is over the third insulating layer, and wherein the second conductive layer comprises a portion that overlaps with the semiconductor layer (fig. #14c, item 166), the first insulating layer, and the first conductive layer with the third insulating layer therebetween (paragraph 0305, 0321).
                                                                                                                   
    PNG
    media_image2.png
    682
    423
    media_image2.png
    Greyscale




EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Email Address, Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
07/15/2022

/MONICA D HARRISON/Primary Examiner, Art Unit 2815